In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1385 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

ROGER LOUGHRY, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
            No. 1:08‐cr‐00132 — Sarah Evans Barker, Judge. 
                      ____________________ 

    ARGUED OCTOBER 28, 2013 — DECIDED DECEMBER 18, 2013 
                 ____________________ 

     Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  This  is  Roger  Loughry’s  second 
visit  to  the  Seventh  Circuit.  In  his  first  appeal,  we  reversed 
his  convictions  for  various  child  pornography  offenses  be‐
cause  the  district  court  erred  in  admitting  certain  “hard 
core”  child  pornography  videos  found  on  Loughry’s  com‐
puter.  United  States  v.  Loughry  (“Loughry  I”),  660  F.3d  965, 
973‐75  (7th  Cir.  2011).  Following  our  decision,  the  govern‐
ment re‐tried Loughry without introducing the unduly prej‐
2                                                         No. 13‐1385 

udicial videos at issue in Loughry I. At the conclusion of his 
second  trial,  Loughry  was  again  convicted  of  sixteen  child 
pornography offenses.  
    Loughry  contends  that  his  most  recent  convictions 
should be reversed because the district court sent to the jury 
room  a  binder  containing  properly  admitted  evidence  of 
child  pornography  collected  from  his  residence.  According 
to  Loughry,  the  evidence  recovered  from  his  home  was 
simply too prejudicial for jurors to examine during their de‐
liberations.  While  there  may  be  some  special  circumstances 
in which a district court would abuse its discretion by failing 
to  exclude  properly  admitted  evidence  from  the  jury  room 
on  this  basis,  Loughry’s  case  does  not  fit  the  bill.  The  chal‐
lenged  exhibit  was  not  unfairly  prejudicial  because  the  im‐
ages  and  videos  from  Loughry’s  personal  collection  were 
highly probative of his identity as the internet user “Mayor‐
roger”  who  advertised  and  distributed  child  pornography 
on  a  site  called  “the  Cache.”  The  similarities  between 
Loughry’s  own  child  pornography  and  that  found  on  the 
Cache  made  Loughry’s  personal  collection  highly  probative 
and justified the court’s decision to allow jurors to inspect it 
during deliberations. We affirm. 
                          I. BACKGROUND 
    In 2007, United States Postal Inspection Service (“USPIS”) 
inspectors  discovered  that  an  internet  bulletin  board  site 
called “the Cache” was providing users with access to imag‐
es and videos depicting child pornography. After obtaining a 
search warrant, USPIS inspectors seized the Cache’s contents 
and  began  looking  into  the  activities  and  identities  of  the 
site’s administrators. Investigators learned that a user named 
“Das”—later determined to be Delwyn Savigar—was one of 
No. 13‐1385                                                            3 

the  Cache’s  two  head  administrators.  Below  Savigar  on  the 
Cache’s  organizational  chart  were  three  co‐administrators. 
USPIS’s  investigation  revealed  that  one  co‐administrator,  a 
user  named  “Mayorroger,”  was  Loughry.  As  a  co‐
administrator,  Loughry  managed  content,  added  members, 
and deleted other Cache members who may have been com‐
promised by law enforcement.  
    The  Cache  was  organized  as  a  collection  of  topic  areas. 
One  such  area,  the  “LS  and  BD  Galleries,”  contained  child 
pornography  images  downloaded  from  a  pair  of  (now  de‐
funct) commercial child pornography websites, Lolita Studi‐
os (“LS”) and Branded Dolls (“BD”). In May 2006, the head 
administrator of the Cache, “Das,” or Savigar, posted a series 
of child pornography images entitled “Little Virgins” in the 
“LS  and  BD  Galleries”  area.  In  a  caption  accompanying  his 
post,  Savigar  wrote,  “Now  open  with  a  huge  thanks  to 
Mayorroger.”  Months  later,  “Mayorroger,”  or  Loughry,  re‐
plied  to  Savigar’s  initial  post,  “I  can’t  take  any  credit  here. 
Das did it all. I love to give.”  
   In  late  2008,  federal  law  enforcement  agents  executed  a 
search  warrant  of  Loughry’s  residence  and  seized  his  com‐
puter  and  various  compact  discs.  Loughry’s  hard  drive  and 
compact discs contained images and videos similar to those 
found  on  the  Cache.  For  example,  one  video  on  Loughry’s 
hard  drive  was  from  Lolita  Studios,  the  same  defunct  child 
pornography  site  whose  images  populated  the  “LS  and  BD 
Galleries” area of the Cache. Moreover, the computer’s hard 
drive  was  registered  to  Loughry  and  contained  a  user  ac‐
count under the name “Mayorroger.” Agents also discovered 
bookmarks  on  the  computer  that  provided  quick  access  to 
4                                                      No. 13‐1385 

specific pages on the Cache including its administrator con‐
trol panel. 
    Loughry  was  ultimately  indicted  on  twelve  charges  of 
advertising child pornography, two counts of distribution of 
child  pornography,  one  count  of  conspiracy  to  advertise 
child pornography, and one count of conspiracy to distribute 
child pornography. After a jury trial, Loughry was convicted 
on all sixteen counts. On appeal, we reversed his convictions 
because  the  district  court  erred  in  admitting  certain  videos 
found  on  Loughry’s  computer  which  depicted  “hard  core” 
child pornography. See Loughry I, 660 F.3d at 973‐75. We rea‐
soned that the probative value of the hard core child pornog‐
raphy found on the videos was slight “because it was unlike 
the pornography that was displayed in the Cache.” Id. at 973. 
In  light  of  “the  highly  inflammatory  content  of  the  ‘hard 
core’ pornography in comparison to its slight probative val‐
ue,”  we  concluded  that  the  district  court  abused  its  discre‐
tion  in  concluding  that  the  videos  were  admissible  under 
Federal Rule of Evidence 403. Id. at 974. 
    For  Loughry’s  second  trial,  the  government  did  not  at‐
tempt  to  introduce  the  hard  core  child  pornography  videos 
into  evidence.  Instead,  the  government  only  sought  to  pre‐
sent  other  types  of  images  and  videos  from  Loughry’s  resi‐
dence  that  were  similar  to  the  images  he  was  charged  with 
advertising and distributing through the Cache. At trial, the 
district  court  ruled  that  the  images  were  admissible  under 
Federal Rules of Evidence 404(b) and 414. After noting that it 
had  reviewed  all  of  the  images,  the  court  concluded  that 
they were “very similar to the images … that w[ere] distrib‐
uted by the co‐conspirators, including the defendant, in con‐
junction with The Cache bulletin board.” With respect to its 
No. 13‐1385                                                           5 

Rule 404(b) ruling, the court reasoned that the evidence was 
probative of “the identity of defendant [as] Mayorroger,” the 
user  who  advertised  and  distributed  child  pornography  on 
the Cache. Moreover, the court concluded that Rule 403 did 
not require the exclusion of the evidence from Loughry’s res‐
idence. Given the similarity between Loughry’s personal col‐
lection and the images commonly distributed on the Cache, 
the court ruled that the materials from Loughry’s home had 
a great deal of probative value that outweighed any danger 
of unfair prejudice.  
   At  the  conclusion  of  the  trial,  the  district  court  sent  all 
admitted  evidence,  including  the  child  pornography  from 
Loughry’s  home,  into  the  jury  room  during  deliberations. 
Loughry  objected  to  placing  the  evidence  in  the  jury  room 
“because of the inflammatory nature of the evidence … [I]t’s 
subject  to  misuse  and  abuse  by  sending  it  back  to  the  jury 
room.” The district court overruled the objection: 
    Okay.  I  hear  your  objection,  but  that’s  the  nature  of 
    the case. It’s the res gestae. It is the evidence of the of‐
    fense, and the jury has to review it; it has to be able to 
    review it.  They’ll have to decide  how much they can 
    take, I guess, personally, but they have to have access 
    to it. 
Following  the  court’s  ruling, the  court provided jurors with 
an  exhibit  binder  of  child  pornography  images  collected 
from  Loughry’s  residence  for  use  during  deliberations.  The 
images (as well as still shots from some of the videos) were 
assembled in a red binder in order to distinguish them from 
the white binders containing images found on the Cache.  
6                                                          No. 13‐1385 

   After deliberating for approximately three hours, the jury 
found  Loughry  guilty  of  all  sixteen  charges.  Loughry  now 
appeals. 
                             II. ANALYSIS 
    Loughry  argues  that  the  district  court  erred  by  sending 
the child pornography found in Loughry’s residence into the 
jury  room  during  deliberations.  Loughry  has  not  asserted 
that  the  trial  court  improperly  admitted  into  evidence  the 
child  pornography  images  recovered  during  the  search  of 
his home under Federal Rules of Evidence 403, 404(b) or 414. 
Loughry’s  sole  challenge  relates  to  the  district  court’s  deci‐
sion to send this evidence to the jury room.  
     “Generally,  it  is  within  the  trial  court’s  discretion  to  de‐
termine  which  exhibits  are  provided  to  the  jury  during  de‐
liberations; we review this decision only for a clear abuse of 
discretion.” Deicher v. City of Evansville, 545 F.3d 537, 542 (7th 
Cir. 2008). “We defer to the district court’s handling of exhib‐
its  admitted  into  evidence  but  must  ensure  that  the  district 
court  has  exercised  its  discretion  in  a  reasonable  manner.” 
Baugh  ex  rel.  Baugh  v. Cuprum  S.A.  de  C.V.,  730  F.3d  701,  705 
(7th Cir. 2013) (internal quotation marks omitted). “If a party 
argues that properly admitted exhibits had some sort of im‐
proper  influence  on  the  jury,  reversal  also  requires  a  show‐
ing of prejudice.” Id. 
    As Loughry tells it, the district court abused its discretion 
by allowing jurors to view the red binder of images from his 
home because the exhibit posed too great a danger of preju‐
dice. The depictions of young girls engaging in sexually ex‐
plicit  conduct  found  on  his  computer  would,  Loughry  ar‐
gues,  inflame  jurors’  emotions  and  preclude  them  from  ra‐
No. 13‐1385                                                             7 

tionally evaluating Loughry’s guilt. See generally Old Chief v. 
United States, 519 U.S. 172, 180 (1997) (defining unfair preju‐
dice  as  “an  undue  tendency  to  suggest  decision  on  an  im‐
proper basis, commonly, though not necessarily, an emotion‐
al one.”). 
     We  recognize  that  jurors  are  generally  entitled  to  exam‐
ine exhibits that are properly admitted into evidence. United 
States  v.  Carrillo‐Figueroa,  34  F.3d  33,  39  n.5  (1st  Cir.  1994); 
United  States  v.  DeCoito,  764  F.2d  690,  695  (9th  Cir.  1985); 
United States v. Parker, 491 F.2d 517, 521 (8th Cir. 1973); Dal‐
lago v. United States, 427 F.2d 546, 553 (D.C. Cir. 1969); but see 
Deicher, 545 F.3d at 543‐44 (holding that district court abused 
its discretion in refusing to send properly admitted exhibit to 
jury during deliberations in response to request from plain‐
tiff).  But  the  court  need  not  always  provide  the  jury  with 
every  exhibit  received  into  evidence.  In  certain  situations, 
the  district  court  may  exercise  its  discretionary  authority 
over the jury room to exclude even properly admitted exhib‐
its.  Exclusion  may  be  justified  for  a  number  of  reasons.  For 
example,  judges  can  prevent  deliberating  jurors  from  view‐
ing  “exhibits  that  neither  party  has  relied  on,  that  have  no 
relevance to any of the issues central to the case, or that are 
cumulative,  prejudicial,  confusing,  or  misleading.”  Deicher, 
545 F.3d at 542; see, e.g., United States v. Gross, 451 F.2d 1355, 
1358‐59  (7th  Cir.  1971)  (affirming  district  court’s  decision  to 
deny defendant’s request to send portion of booklet contain‐
ing  “a  mass  of  conflicting  ordinances  and  statutes  which 
bore no relevancy whatever to the issues being tried”). When 
deciding whether an admitted exhibit should go to the jury 
room, the court may weigh its probative value “against pos‐
sible prejudice that may result if the exhibits are sent to the 
jury.” Parker, 491 F.2d at 521; see generally United States v. Pet‐
8                                                          No. 13‐1385 

ty,  132  F.3d  373,  379  (7th  Cir.  1997)  (noting  that  decision  to 
send prosecution “evidence into the jury room can reinforce 
its harmful effect on the defendant’s case.”).  
    Although  Loughry  makes  valid  points  concerning  the 
prejudicial  effect  of  the  child  pornography  from  his  home, 
we  see  no  abuse  of  discretion  in  allowing  the  jury  to  view 
this  evidence  during  deliberations.  “That  evidence  may  be 
highly  prejudicial  does  not  compel  its  exclusion;  the  evi‐
dence must be unfairly prejudicial.” United States v. Chambers, 
642  F.3d  588,  595  (7th  Cir.  2011).  To  determine  whether  an 
exhibit  is  unfairly  prejudicial,  we  use  “a  sliding  scale  ap‐
proach:  as  the  probative  value  increases,  so  does  our  toler‐
ance of the risk of prejudice.” United States v. Earls, 704 F.3d 
466,  471  (7th  Cir.  2012).  The  evidence  recovered  from 
Loughry’s  home  possessed  a  great  deal  of  probative  value. 
Loughry’s home computer contained images and videos that 
had  many  of  the  same  properties  as  those  found  on  the 
Cache.  This  similarity  was  strong  evidence  of  Loughry’s 
identity  as  the  Cache  user  “Mayorroger”  who  advertised 
and distributed child pornography on the site. For example, 
one  of  the  videos  from  Loughry’s  stash  was  from  a  child 
pornography  site  called  Lolita  Studios.  This  was  the  same 
site whose images populated the “LS [for Lolita Studios] and 
BD Galleries” area of the Cache. It was in this area that Savi‐
gar posted a series of child pornography images and credit‐
ed Mayorroger for his help in distributing the images. Given 
the highly probative nature of the evidence, the district court 
acted within its discretion in concluding that the risk of prej‐
udice to Loughry did not warrant its exclusion from the jury 
room.  
      
No. 13‐1385                                           9 

                      III. CONCLUSION 
   The judgment of the district court is AFFIRMED.